Citation Nr: 1401384	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  04-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for a foot disorder other than tinea pedis, as secondary to the service-connected diabetes mellitus type II.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a May 2003 rating decision by the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in September 2007, and a copy of the transcript is of record.

In November 2007, the Board, in pertinent part, denied the Veteran's claim of service connection for tinea pedis. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In an Order in February 2009, the Court granted a Joint Motion for Remand (Joint Motion), vacating the November 2007 Board decision.  In the Joint Motion the parties agreed that the Board had not fully addressed whether the claimed tinea pedis was aggravated by his service-connected diabetes mellitus.

In July 2009 and June 2013, the Board remanded the claim for additional development of the record.

In September 2013, the matter was returned to the Board.  At that time, the Board bifurcated the appeal into a claim of service connection for tinea pedis, and a claim of service connection for a foot disorder other than tinea pedis, as the record showed various diagnoses involving the feet.  The Board the denied the claim of service connection for tinea pedis and remanded the above-captioned matter for additional development of the record.    

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington DC.


REMAND

Initially, VCAA notice addressing direct service connection has not been provided to the Veteran for this claim.  See, e.g., letters to the Veteran dated from December 2002, March 2004, and March 2006.  Proper notice must be afforded.

Additionally, a medical opinion on the issue of secondary service connection is needed prior to appellate adjudication.  The record shows that the Veteran has diagnoses of the feet including plantar fasciitis and onychomycosis.   See e.g. VBMS documents dated November 22, 2010, and July 22, 2013.  Prior examinations address only the etiology of tinea pedis.  See e.g., VA examination reports of February 2003, December 2010, October 2012, and June 2013.

Further, the service treatment records show the Veteran entered service with pes planus.  See VBMS documents dated September 30, 2002, p. 69/84.  The examiner should also opine as to whether any pre-existing pes planus underwent an increase during service and, if so, whether that increase was clearly and unmistakably attributable to the natural progression of the disease.    

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The RO should send the Veteran notice in accordance with 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), that includes but is not limited to, an explanation as to what information or evidence is needed to substantiate a direct service connection claim.  
  
2.  The RO then should have the Veteran scheduled for a VA orthopedic examination to address the nature and likely etiology of any claimed bilateral foot disorder, other than tinea pedis.  The examiner is to be provided access to the electronic claims folders.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

(A.)  The examiner is requested to review all pertinent records and identify all disorders of the feet other than tinea pedis (for which service connection has been denied by the Board), and peripheral neuropathy (for which service connection is already in effect).

(B.)  Then, the examiner is requested to offer comments and an opinion addressing the following:

     i.)  whether the evidence clearly and unmistakably (i.e. undebatable or absolutely certain) demonstrates that a foot disorder pre-existed service?

     ii.)  if so, did that pre-existing disorder increase in severity during service?  

     iii.)  if a foot disorder increased in severity during service, then the examiner should provide an opinion as to whether the evidence clearly and unmistakably (i.e. undebatable or absolutely certain) demonstrates that the increase was due to the natural progression of the disability?

     iv.)  If the examiner determines that any foot disorder did not exist prior to service, and the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that current foot disability had its clinical onset during service or otherwise is due to an injury or other event or incident of the Veteran's period of active service.
	
     v.)  The examiner should additionally offer comments and an opinion addressing whether it is at least as likely as not that any current foot disability was caused or aggravated (permanently made worse) by any service-connected disability, including diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006). 

A rationale must be provided for all opinions rendered.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

If any opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After the requested examination has been completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

